Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frederick Price on 05/20/2022.
The application has been amended as follows: 

A.	Amend claims 1, 5, 10, 14, 17 and 19 to read as follow:
Claim 1, A drill guide for a meniscal transplant, comprising: 
a main body with [[a]] first and second throughbores extending through the main body alongside and independent from each other [[therethrough]]; 
an adjustable hook beam extending through the first throughbore of the main body and on an external surface of a wall defining the second throughbore, said adjustable hook beam comprises a curved end having a portion extending substantially perpendicular to the adjustable hook beam and external threads on the adjustable hook beam; 
an adjustment wheel positioned around the wall defining the second throughbore of the main body and around the adjustable hook beam, [[and]] said adjustable wheel comprises internal threads thereon interconnected to the external threads on the adjustable hook beam; and 
a handle extending from the main body;
wherein rotation of the adjustment wheel extends and retracts the adjustable hook beam through the first throughbore and along the external surface of the wall relative to the main body; and
wherein a second central axis of the second throughbore is coaxial with a central axis of the adjustable wheel, and a first central axis of the first througbore is offset from the central axis of the adjustable wheel.  
Claim 5, The system of claim [[4]] 1, wherein the external threads are multi-start threads.  
Claim 10, An assembly for a meniscal transplant, comprising: 
a drill guide having a main body with [[a]] first and second throughbores extending through the main body alongside and independent from each other [[therethrough,]]; 
an adjustable hook beam extending through the first throughbore of the main body and on an external surface of a wall defining the second throughbore, said adjustable hook beam comprises a curved end having a portion extending substantially perpendicular to the adjustable hook beam and external threads on the adjustable hook beam, 
an adjustment wheel positioned around the wall defining the second throughbore of the main body and around the adjustable hook beam, said adjustable wheel comprises internal threads thereon interconnected to the external threads on the adjustable hook beam; 
a handle extending from the main body; and 
a pilot guide extending at least partially into the second throughbore of the drill guide;
wherein rotation of the adjustment wheel extends and retracts the adjustable hook beam through the first throughbore and along the external surface of the wall relative to the main body; and
wherein a second central axis of the second throughbore is coaxial with a central axis of the adjustable wheel, and a first central axis of the first througbore is offset from the central axis of the adjustable wheel.  
Claim 14, The assembly of claim 11, wherein rotation of the pilot guide relative to the drill guide locks the pilot drill bit into place.  
Claim 17, The assembly of claim 11, wherein there is a minimum distance between the pilot drill bit and [[a]] the curved end of the adjustable hook beam.  
Claim 19, The assembly of claim [[18]]10, wherein the external threads are multi-start threads.  

B.	Cancel claims 2 – 4, 6 – 7 and 18.
C.	Allow claims 1, 5, 8 – 9, 10 – 17 and 19 – 20.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The most relevant discovered prior art is to Ribeiro et al. (US Pub. 2013/0096680 A1) which discloses a related drill guide / assembly [abstract, Figs. 15 – 16] comprising a body [300] having two throughbores [307 and 308], adjustable hook beam [118], adjustable wheel [121] and a handle [92]. Ribeiro does not disclose all the limitations of the claims guide / assembly, mainly directed to the structural correlation between the body, adjustable hook beam and the adjustable wheel. Accordingly, the claims as amended are allowable over the discovered reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL S HANNA/Primary Examiner, Art Unit 3775